835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone R. TOLLIVER, Petitioner-Appellant,v.WARDEN, MARYLAND HOUSE OF CORRECTION, Respondent-Appellee.
No. 87-7636.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1987.Decided Dec. 8, 1987.

Tyrone R. Tolliver, pro se.
Valerie Watkins Loftin, Assistant Attorney General, for appellee.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  It appears that the petitioner has exhausted his state court remedies;  however, each of petitioner's claims was thoroughly reviewed below and each lacks merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Tolliver v. Warden, C/A No. 86-3342-HAR (D.Md. June 30, 1987).


2
DISMISSED.